Citation Nr: 1507896	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  12-20 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and a mood disorder, and, if so, whether service connection is warranted.  

2.  Entitlement to service connection for a bilateral knee disability.  

3.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1969 to August 1971.    
This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  
In December 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing.  A transcript of the hearing is of record.  
In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the U.S. Court of Appeals for Veterans Claims (Court or CAVC) held that that the scope of a disability claim includes any disability which may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In this case, the issue of service connection for PTSD has been adjudicated and developed throughout the course of the appeal, as well as at the time of the prior February 2008 rating decision.  Because the Veteran now has a psychiatric diagnosis of mood disorder, and in consideration of the Clemons case, the Board has broadened and reframed the issue as entitlement to service connection for a psychiatric disability, to include PTSD and a mood disorder. 
In further regard to the appeal involving the psychiatric disability, the Court has held that the focus of the Board's consideration as to whether a claim was one to reopen should be on "whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' . . . or whether it is evidence tending to substantiate an element of a previously adjudicated matter."  Velez v. Shinseki, 
23 Vet. App. 199 (2009).  In Velez, the Court held that, when a veteran filed a claim for a nervous condition, this was not a new claim based on a distinctly diagnosed condition from a previously adjudicated claim for a stress disorder.  The Court stated that, because the claims involved overlapping symptoms, the factual basis for the veteran's claim was the same and thus distinguishable from the scenarios presented in the cases of Boggs v. Peake, 520 F.3d 1330 (Fed.Cir.2008) and Ephraim v. Brown, 82 F.3d 399 (Fed.Cir.1996).  Velez, 23 Vet. App. at 203 (noting that in Boggs and Ephraim the Federal Circuit held that claims based on separate and distinctly diagnosed conditions must be considered separate and distinct claims).  

When the Veteran filed the original claim for service connection for PTSD in October 2006, he reported that he had untreated PTSD symptoms resulting from in-service stressor events of having two soldiers from his unit killed in action from a helicopter crash during service in Vietnam in 1970.  See October 2006 VA Form 21-526 and February 2007 VA Form 21-0781.  Although the claimed stressor event was verified, the RO denied service connection for PTSD because there was no evidence of a current psychiatric disability.  After being notified of the rating decision and procedural and appellate rights, the Veteran did not appeal the February 2008 rating decision denying service connection for PTSD, and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103.  

When the Veteran filed the current claim in April 2010, he stated that he received mental health counseling through VA, and submitted lay statements collectively alleging psychiatric symptoms of sleep disturbance, erratic behavior, and depressed moods for many years primarily due to the death of a friend killed in action during service in Vietnam.  Because the claims filed in 2006 and 2010 involve overlapping psychiatric symptoms, and the factual basis for the claims was the same (i.e., the stressor event of having a soldier in the Veteran's unit killed in action during service), the Board finds that the Veteran's current claim is a request to reopen a previously denied claim, not a new claim, as characterized on the first page of the decision.

Regarding the issues of entitlement to service connection for a bilateral knee disability and sleep apnea, the Board notes that the issues have been adjudicated and developed as requests to reopen the previously denied claims during the course of the appeal.  In a February 2008 rating decision, the RO, in pertinent part, denied service connection for right and left knee disabilities and sleep apnea on the bases that, although there was evidence of a current disability, there was no evidence of a right or left knee condition or sleep apnea/fatigue during service.  After the Veteran was notified of that rating decision and provided notice of procedural and appellate rights later that month, he did not appeal the decision; however, because the Veteran submitted evidence that had not previously been considered pertinent to the reasons for the February 2008 denial within the one-year appeal period (i.e., the March 2008 statement alleged a separate knee injury while serving in Vietnam and problems with loud snoring during service, which was probably a symptom of sleep apnea), the February 2008 rating decision did not become final.  38 C.F.R. § 3.156(b) (2014).  In consideration thereof, the Board finds that the issues are properly considered as original service connection claims, as listed on the first page of this decision, rather than requests to reopen previously denied claims.


FINDINGS OF FACT

1.  In the February 2008 rating decision, the RO denied service connection for PTSD on the bases that, although there was evidence of a confirmed stressor regarding the failed helicopter mission that resulted in the death of a fellow soldier who served in the Veteran's company, service treatment records were negative for a mental disorder, and there was no evidence of a current mental disability.

2.  Evidence received since the February 2008 rating decision relates to the previously unestablished fact of a current psychiatric diagnosis. 

3.  The Veteran did not engage in combat with the enemy during service.

4.  The Veteran was exposed to hostile military activity during service in Vietnam.  

5.  The Veteran's report of fear while serving in a combat zone due to being subject to incoming rocket-propelled grenades and having a close friend killed in action from a helicopter crash is consistent with the circumstances, conditions, or hardships of his service.

6.  The Veteran does not have a current Axis I psychiatric diagnosis of PTSD during the appeal or immediately prior to the appeal.

7.  The current psychiatric disability, diagnosed as a mood disorder related to general medical condition, was manifested many years after service separation and is not causally or etiologically related to service.  

8.  There was no right or left knee injury or disease or chronic symptoms of right or left knee arthritis manifested during service.
 
9.  Symptoms of bilateral knee arthritis have not been continuous since separation from service and were not manifested to a compensable degree in the year following separation from service. 

10.  Bilateral knee arthritis was manifested many years after service and is not causally or etiologically related to service.

11.  No respiratory injury or disease or sleep apnea symptoms were manifested during service.

12.  Sleep apnea was manifested many years after service and is not causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  The February 2008 rating decision denying service connection for a psychiatric disability, claimed as PTSD, became final.  38 U.S.C.A. § 7105(c) (West 2014); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen service connection for a psychiatric disability (previously claimed as PTSD).  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for a psychiatric disability, to include PTSD and a mood disorder, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

4.  The criteria for service connection for a bilateral knee disability, to include arthritis, are not met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014). 

5.  The criteria for service connection for sleep apnea are not met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and to establish entitlement to the underlying claim for the benefit sought by the claimant.  The claimant must also be notified of what constitutes both "new" and "material" evidence to reopen the previously denied claim.  The Court further held that, in the context of a claim to reopen, VA look at the bases for the denial in the prior decision and describe what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

Collectively, in the May 2010 and August 2010 notice letters sent prior to the initial denial of the claims, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claims.  The RO explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO informed the Veteran how VA determines the disability rating and effective date once service connection is established.  The May 2010 and August 2010 notice letters satisfied Kent notice requirements.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claims, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VLJ who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the Board hearing, the VLJ identified the issues on appeal and considered the Veteran's testimony regarding the alleged in-service injury, stressor events, and past and current symptoms, diagnoses, and treatment for the claimed disabilities for which he sought service-connected disability benefits.  During the course of the hearing, the VLJ advised the Veteran to attempt to obtain a medical opinion linking the psychiatric disability to service.  There was no missing evidence identified with respect to the service connection appeals for the bilateral knee disability and sleep apnea/fatigue.  In consideration of the foregoing, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were met.  
  
The RO provided the Veteran with a VA PTSD examination in August 2010.  The examination report includes all relevant findings and medical opinions needed to evaluate fairly the service connection appeal for a psychiatric disability, including PTSD and a mood disorder.  The VA examiner considered an accurate history of the psychiatric disability as provided through interview of the Veteran and review of the record, as well as past and current psychiatric symptoms, diagnoses, and treatment, and performed thorough examination of the Veteran.  The VA examiner had adequate facts and data regarding the history and condition of the psychiatric disability when providing the medical opinion.  

At the Board hearing, the representative asked the VLJ to consider providing the Veteran with another VA mental disorders examination to specifically deal with the mood disorder or depression; however, the August 2010 VA PTSD examination report adequately addresses the likely etiology of the diagnosed mood disorder.  As explained below, the diagnoses of depression (and anxiety) made by a VA social worker are of lesser probative value than the diagnosis of mood disorder made by the August 2010 VA examiner because the VA social worker has less training and expertise in psychiatric matters and did not perform a thorough mental examination before rendering the diagnoses; therefore, no medical opinion is needed on the etiology of those diagnoses.  After considering the Veteran's claimed stressor events, as well as past and current psychiatric symptoms, diagnoses, and treatment, the August 2010 VA PTSD examiner diagnosed mood disorder related to medical condition on Axis I.  The August 2010 VA PTSD examiner provided adequate rationale for the medical opinion that the Veteran had a mood disorder related to medical condition, as opposed to a psychiatric disability related to service.  There is neither allegation nor indication of a material change in condition since the August 2010 VA PTSD examination.  For these reasons, the Board finds that the VA examination report is adequate for the purposes of this adjudication, and there is no need for further medical examination or medical opinion.   

The Veteran was not provided with a VA medical examination or medical opinion for the issues of service connection for a bilateral knee disability and sleep apnea/fatigue.  As explained in greater detail below, the weight of the evidence demonstrates no relevant knee or respiratory injury during service, no relevant knee or respiratory disease during service, and no knee or respiratory event during service, to include symptoms and including chronic symptoms of bilateral knee arthritis.  Rather, the weight of the evidence shows that the bilateral knee disability and sleep apnea were manifested many years after service.  For these reasons, the Board finds that no VA medical examination or VA medical opinion is needed for the issues of service connection for a bilateral knee disability and sleep apnea/ fatigue in this particular case.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination); see also Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual basis is of no probative value); see also Coburn v. Nicholson, 19 Vet. App. 427, 432-433 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006).

Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.  

Reopening Service Connection for an Acquired Psychiatric Disability

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Shade, 24 Vet. App. at 118.  

In the February 2008 rating decision, the RO denied service connection for PTSD on the bases that, although there was evidence of a confirmed stressor regarding the failed helicopter mission that resulted in the death of a soldier from the Veteran's company, there was no evidence of a current disability.  The RO also noted that the service treatment records were negative for a mental disorder, and a June 2006 PTSD screen was negative.  

In February 2008, the Veteran was notified of that rating decision and provided notice of procedural and appellate rights.  He did not appeal the February 2008 rating decision within one year of that notice.  The March 2008 statement, which was the only evidence submitted within the one-year appeal period for the February 2008 rating decision, did not pertain to psychiatric disability; therefore, it did not constitute new and material evidence pertinent to service connection for a psychiatric disability (see 38 C.F.R. § 3.156(b)), and the February 2008 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103.  

After reviewing the evidence received since the February 2008 rating decision in the context of all the evidence, the Board finds that it qualifies as new and material evidence sufficient to reopen service connection for a psychiatric disability (formerly adjudicated as PTSD).  Specifically, VA treatment records have been associated with the record, and show diagnoses of depression not otherwise specified (NOS) and anxiety NOS by mental health providers.  See, e.g., June 2010 VA mental health note.  Also, the August 2010 VA PTSD examination report includes an Axis I psychiatric diagnosis of mood disorder.  The diagnoses are presumed credible for the purpose of reopening the claim.  The VA treatment records reflecting psychiatric diagnoses of depression NOS and anxiety NOS and August 2010 VA PTSD examination report reflecting a psychiatric diagnosis of mood disorder are new to the file, address the ground of the prior denial (current disability), so raise a reasonable possibility of substantiating the claim.  

For these reasons, the Board finds that new and material evidence has been received to reopen service connection for a psychiatric disorder, including PTSD and a mood disorder.  See 38 C.F.R. § 3.156(a).  Because the RO reopened and considered the service connection claims for a psychiatric disability, including PTSD and a mood disorder, and all proper development has been completed, the Board will consider service connection for a psychiatric disability on the merits below.  Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010) (noting that generally the Board should return a reopened claim to the RO for initial consideration, but may consider the merits of the claim where a claimant submits a waiver or would not be prejudiced by such adjudication).

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with a mood disorder related to medical condition, which was not manifested at any time by a psychosis, and obstructive sleep apnea.  Neither diagnosis is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable to the service connection appeals for a psychiatric disability and sleep apnea/fatigue.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Veteran is also diagnosed with bilateral knee osteoarthritis.  Arthritis is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker, 708 F.3d 1331.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  	

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

During the course of this appeal, VA amended 38 C.F.R. § 3.304(f), the regulatory provision pertaining to service connection for PTSD.  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010; therefore, it is applicable to the current appeal.  Prior to the amendment, the evidence had to show the following in order for a veteran to be awarded service connection for PTSD: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) combat status or credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between diagnosed PTSD and the claimed in- service stressor.  38 C.F.R. 
§ 3.304(f) (in effect prior to July 13, 2010).  

Under the amended 38 C.F.R. 3.304(f), a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor if: (1) a stressor claimed by a veteran is related to his or her fear of hostile military or terrorist activity; 
(2) the claimed stressor is consistent with the places, types, and circumstances of the veteran's service; and (3) a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary.  38 C.F.R. § 3.304(f)(3).  

A combat veteran is entitled to have his statements as to injuries he sustained in a combat setting accepted, under 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. 
§ 3.304(d) (2014).  In this case, the Veteran is neither in receipt of any military citations indicative of combat service nor otherwise shown to have had combat service.  Although the Veteran has alleged combat service at various times during the course of the appeal, the DD Form 214 shows that he served with the primary specialty of cook.  At the Board hearing, the Veteran testified that he typically went about his normal duties as a cook every day while serving in Vietnam, did not receive specific training to engage in combat with the enemy, and only performed perimeter duty once in a while.  See Board hearing transcript, pages 4-5.  Because the weight of the evidence shows that the Veteran did not engage in combat with the enemy and does not have combat service as contemplated by 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d), the Board finds that the presumption afforded combat veterans does not apply in this case.  Because the Veteran's claimed stressor events are related to the fear of hostile military activity during service in the Republic of Vietnam, the presumptions afforded veterans under 38 C.F.R. 
§ 3.304(f)(3) are applicable.  

Service Connection Analysis for a Psychiatric Disability

The Veteran contends that the current psychiatric disability, which was diagnosed as a mood disorder by a VA psychologist, was caused by stressful events that occurred during service.  At the Board hearing, the Veteran testified that the current psychiatric disability was caused by several stressor events while serving in the Republic of Vietnam.  He testified that he was frequently exposed to incoming rocket-propelled grenades, and a close friend with whom he served was killed in action in July 1970 as the result of a helicopter crash.  He testified that he has experienced the psychiatric symptoms of changed behavior, mood disturbance, and sleep disturbance since shortly after service separation.  

The Board finds that the Veteran's claimed stressor events of being exposed to incoming rocket-propelled grenades and witnessing a close friend killed in action are related to the fear of hostile military activity in the Republic of Vietnam, are consistent with the places, types, and circumstances of the Veteran's service, and are deemed credible.  A January 2008 Memorandum included in the record also provides support for the Veteran's account of having witnessed a friend killed in action while serving in Vietnam because it notes that a soldier in the Veteran's unit was killed in action in July 1970 while both were serving in Vietnam.  

After review of the lay and medical evidence of record, the Board next finds that the weight of the evidence is against finding that the Veteran has a current Axis I psychiatric diagnosis of PTSD in accordance with DSM-IV criteria.  After considering the Veteran's claimed stressor events of being exposed to incoming rocket-propelled grenades and witnessing a friend killed in action in a helicopter crash during Vietnam service, reviewing the record, and performing a mental examination of the Veteran, the August 2010 VA examiner diagnosed mood disorder related to medical condition on Axis I and opined that the Veteran did not have symptoms meeting the criteria for a diagnosis of PTSD.  The August 2010 VA examiner explained that the Veteran did not endorse ongoing symptoms of persistent re-experiencing, persistent avoidance, or persistent increased arousal and, thus, fell short of the full diagnosis of PTSD.  The August 2010 VA examiner also noted that the Veteran's psychiatric issues were related to ongoing stressors in his life, most notably related to the knee problems, which forced him to stop working approximately ten years before.  The August 2010 VA medical examiner added that the psychiatric symptoms were better accounted for with a diagnosis of mood disorder related to medical condition than PTSD.  

Because the August 2010 VA examiner had adequate information on which to base the medical opinion and provided adequate rationale for the medical opinion, the August 2010 VA medical opinion is of significant probative value.  There is no competent medical opinion to the contrary of record. 

Although the Veteran, as a lay person, is competent to report any psychiatric symptoms he has experienced, he is not competent to diagnose a psychiatric disability because the diagnosis of PTSD requires medical expertise and falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The DSM-IV cautions that the "proper use of these criteria requires specialized clinical training that provides both a body of knowledge and clinical skills."  The "purpose of DSM-IV is to provide clear descriptions of diagnostic categories in order to enable clinicians and investigators to diagnose" various mental disorders.  After evaluating the Veteran, the August 2010 VA examiner, who has training in psychiatric matters, determined that the Veteran does not meet the DSM-IV criteria for a psychiatric diagnosis of PTSD.  Consequently, the Veteran's purported opinion attributing the current psychiatric symptoms to a PTSD diagnosis is of no probative value and is outweighed by the competent evidence of record showing no PTSD diagnosis.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative; however, where, as here, the overall evidence of record overwhelmingly fails to support a diagnosis of PTSD, that holding is of no advantage.  As the weight of the evidence demonstrates that the Veteran does not have PTSD, the preponderance of the evidence is against the appeal for service connection for PTSD, and it must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Regarding the diagnosis of mood disorder, the Board finds that the weight of the evidence is against a finding that the psychiatric disability was manifested during service or psychiatric symptoms were manifested during service.  Although there was a psychiatric "injury" during service (i.e., the occurrence of traumatic stressor events), the service treatment records make no mention of mental distress, and the Veteran was psychiatrically evaluated as normal at the June 1971 service separation examination.  Also, on the June 1971 service report of medical history, the Veteran checked "No" when asked whether he then had or had ever had frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, and nervous trouble of any sort.  

Because the Veteran was psychiatrically evaluated as normal at service separation, was specifically asked about past and present psychiatric symptoms and denied having any such symptoms on the June 1971 service report of medical history completed at service separation, and acknowledged having had other symptoms such as pain or pressure in the chest at on the June 1971 service report of medical history completed at service separation, the Board finds that a psychiatric disability is a condition that would have ordinarily been recorded during service; therefore, the lay and medical evidence contemporaneous to service are of significant probative value and weigh against a finding of psychiatric symptoms or psychiatric disability during service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).

The weight of the lay and medical evidence shows no psychiatric symptoms or psychiatric diagnosis until many years after service separation.  See, e.g., May 2005 VA general health note (checking "No" when asked whether the Veteran had been bothered by feeling down, depressed, or hopeless, or been bothered by little interest or pleasure in doing things during the past month); June 2006 VA preventive medicine note (noting negative PTSD and depression screens); February 2008 and March 2009 VA preventive medicine notes (noting negative depression screens); but see February 2010 VA preventive medicine note (noting that the depression screen score was suggestive of mild depression).  The evidence shows that the thirty-nine year period between service separation in 1971 and psychiatric symptoms and psychiatric diagnosis in 2010 is a factor that weighs against service connection.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).  

Although the Veteran and his family members have recently reported that the Veteran has had psychiatric symptoms since service separation, the account is inconsistent with, and outweighed by, the more credible lay and medical evidence contemporaneous to service showing no psychiatric symptoms or disability at service separation, and the post-service lay and medical evidence showing no psychiatric symptoms or psychiatric disability until 2010.  Despite having filed a service connection claim for a psychiatric disability in 2006, the Veteran underwent multiple depression and PTSD screens during the course of medical treatment beginning in 2005 and such screens were negative until 2010.  Because the Veteran had an incentive to report accurately his psychiatric symptoms in order to receive proper care, the statements made to medical providers denying psychiatric symptoms from 2005 to 2010 are particularly trustworthy and of significant probative value.  The account of psychiatric symptoms since service, which were made many years after service separation and only made in connection with the claim for service-connection compensation benefits, are not credible and are of no probative value.  

The weight of the evidence shows that that the current psychiatric disability, which manifested many years after service, is not causally or etiologically related to service.  After review of the record and interview and examination of the Veteran, the August 2010 VA examiner opined that the mood disorder was related to general medical condition, particularly the knee disabilities.  The August 2010 VA examiner explained that the Veteran's knee problems, which had been difficult for him, had caused mood disturbances.  Earlier in the August 2010 VA PTSD examination report, the August 2010 VA examiner wrote that the Veteran reported feeling down, despondence, low energy and low mood much of the time related to problems with the knees (i.e., the non-service-connected bilateral knee disability) and his wife.  Because the August 2010 VA examiner had adequate facts and data on which to base the medical opinion, and provided adequate rationale for the medical opinion, the VA medical opinion is of significant probative value.  There is no medical opinion to the contrary of record.    

The diagnoses of depression NOS and anxiety NOS made by VA social workers included in VA treatment records are of lesser probative value than the August 2010 VA medical opinion that the Veteran has a mood disorder due to general medical condition because the August 2010 VA examiner has more medical training and expertise in psychiatric matters as a VA psychologist than a licensed social worker, and the diagnoses of depression NOS and anxiety NOS were not based on a thorough mental examination of the Veteran.  For these reasons, the probative value of these diagnoses is outweighed by the diagnosis of mood disorder due to medical condition rendered by the August 2010 VA medical examiner.  75 Fed. Reg. 39,843, 39,848 (July 13, 2010).  

Although the Veteran, as a lay person, is competent to report any psychiatric symptoms he has experienced at any given time, as well as a contemporaneous diagnosis by a medical provider, he is not competent to diagnose a psychiatric disability because a psychiatric diagnosis requires medical expertise and falls outside the realm of common knowledge of a lay person.  See generally Kahana, 
24 Vet. App. at 435; Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  The DSM-IV cautions that the "proper use of these criteria requires specialized clinical training that provides both a body of knowledge and clinical skills."  The "purpose of DSM-IV is to provide clear descriptions of diagnostic categories in order to enable clinicians and investigators to diagnose" various mental disorders.  The weight of the evidence shows that symptoms of mood disorder were not manifested until approximately four decades after service separation and are not related to service.  Consequently, the Veteran's opinion attributing the current psychiatric symptoms to a psychiatric diagnosis purportedly related to service is of no probative value and is outweighed by the lay and medical evidence of record showing no psychiatric symptoms, diagnosis, or treatment for many years after service separation, and showing no link between the current psychiatric diagnosis of mood disorder and service.  In consideration thereof, the Board finds that the preponderance of the evidence is against the appeal, and service connection for a mood disorder must also be denied.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.

Service Connection Analysis for a Bilateral Knee Disability

The Veteran contends that he injured the knees during service.  He asserts that he had leg pain during basic training, went to sick call, and was told that he had just strained the knee.  He further reports that he later injured both knees in Vietnam while jumping into a fighting position/fox whole and did not seek medical help at the time.  He contends that he continued to experience knee problems after service, and self-treated the bilateral knee symptoms for many years after service before seeking medical attention. 

After review of all the lay and medical evidence of record, the Board finds that there was no right or left knee injury or disease, chronic symptoms of bilateral knee arthritis during active service, or continuous symptoms of right or left knee arthritis since service, including to a compensable degree within the first post-service year.  The service treatment records, which are complete, show no knee disability noted at service entrance, and there is no clear and unmistakable evidence of a right or left knee disability prior to service other than a scar on the left knee; therefore, the knees are presumed sound at service entrance.  The service treatment records, which are complete, are absent of any complaint of, diagnosis of, or treatment for a knee injury, disease, or symptoms, and show that the lower extremities were clinically evaluated as normal at the June 1971 service separation examination.  On the June 1971 service report of medical history, the Veteran checked "No" when asked if he then had or had ever had arthritis or rheumatism; bone, joint, or other deformity; and "trick" or locked knee.  In contrast, the Veteran checked "Yes" to other disorders than the knees, including to pain or pressure in the chest, which reflects that he understood the questions, identified specific disorders he had experienced, so was accurately reporting the medical history.  In July 1971, the Veteran affirmed that there had been no change in his medical condition since the June 1971 service separation examination.  

Because the knees were examined during service and the Veteran specifically asked about any knee symptoms on the June 1971 service report of medical history and denied having any such symptoms at that time, a knee disability is a condition that would have ordinarily been recorded, particularly in light of the Veteran's recent allegation of in-service treatment; therefore, the lay and medical evidence contemporaneous to service, which shows the Veteran's June 1971 report of no knee symptoms during service, coupled with a normal lower extremity and musculoskeletal examination, weigh against finding that there was left or right knee disease or injury during service or chronic symptoms of bilateral knee arthritis during service.  See February 2007 VA Form 21-4138 (reporting that he went to sick call while stationed at Fort Polk, Louisiana, for the knees during service); see also Buczynski, 24 Vet. App. at 224; Kahana, 24 Vet. App. at 438. 

The earliest post-service evidence showing right knee degenerative arthritis is dated in 1992, and the earliest post-service evidence of bilateral knee arthritis is dated in 2006.  During the course of medical treatment in September 2006, the Veteran reported a history of bilateral knee degenerative changes for several years and working on concrete for many years as a factory worker.  He made no mention of service, to include in-service knee injury.  The statements made for treatment purposes are particularly credible because the Veteran had incentive to report accurately the history of knee symptoms in order to receive proper care; thus, the report of symptoms for several years without mention of service, considered together with the report of having worked for many years as a factor worker at that time, indicates a post-service onset of symptoms.  The approximate thirty-five year gap between service and post-service knee complaints is a factor that weighs against service incurrence.  See Buchanan, 451 F.3d at 1336; see also Maxson, 230 F.3d at 1333.   

The Veteran and family members have alleged that he has experienced continuous symptoms of bilateral knee arthritis since service; however, the Board does not find the report to be credible.  The lay and medical evidence more contemporaneous to service showing no in-service bilateral knee injury, symptoms or disease, and no bilateral knee problems until many years after service is more credible and of greater probative value than the Veteran's unsupported lay assertions of continued bilateral knee symptoms since service, which was first made many years after service separation when the memory was less reliable.   

The weight of the evidence shows that the current bilateral knee disability is not otherwise causally or etiologically related to service.  There is no competent evidence of record linking the bilateral knee disability to service.        

The Veteran, as a lay person, is competent to report past and current bilateral knee symptoms; however, he is not competent to diagnose arthritis or render a competent medical opinion regarding its etiology under the specific facts of this case, which include absence of knee symptoms until after service.  Arthritis is complex and involves unseen systems processes and disease processes that are not observable by the five senses of a lay person, include various possible etiologies, only one of which involves trauma to a joint, and is diagnosable only by X-ray or similar specific specialized clinical testing; therefore, the Veteran is not competent to diagnose arthritis or to opine as to the etiology of arthritis in this case, where there is an absence of in-service knee injury, disease, or symptoms, and the credible reports of symptoms begin after service.  Such opinions as to diagnosis and causation involve making findings based on history, complaints and symptoms, signs, medical knowledge, and clinical testing results.  

Thus, in consideration of the foregoing, the Board finds that the evidence weighs against finding that the bilateral knee disability, including arthritis, was causally or etiologically related to service; therefore, service connection must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


Service Connection Analysis for Sleep Apnea/Fatigue

The Veteran contends that symptoms of the current obstructive sleep apnea had their onset during service.  He asserts that he had problems with loud snoring during service, fellow soldiers used to turn him over to help stop the snoring, and the snoring was probably a symptom of sleep apnea.  He further asserts that symptoms of sleep apnea continued after service.

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding of respiratory injury or disease or sleep apnea symptoms manifested during service.  The service treatment records, which are complete, are absent of complaints of, diagnoses of, or treatment for respiratory problems or sleep apnea.  At the time of the June 1971 service separation examination, the lungs and chest were clinically evaluated as normal, and the Veteran denied any frequent trouble sleeping.  

Also, post-service treatment records show no sleep apnea, including symptoms related thereto, until many years after service separation.  The earliest post-service evidence of sleep apnea is dated in 1994.  The approximate twenty-three year lapse between service and evidence of sleep apnea is a factor that weighs against service incurrence.  Buchanan at 1336; Maxson at 1333.  

Although the Veteran and his family members have recently reported that he has had symptoms of sleep apnea during and since service, the Board finds that the lay and medical evidence generated contemporaneous to service, which shows no sleep apnea symptoms during service, to be more reliable and of greater probative value because such evidence is likely to reflect accurately the Veteran's physical state at service separation, is less dependent on memory decades after the claimed events, and the Veteran has provided inconsistent statements regarding the onset of sleep 

apnea.  See, e.g., October 2006 VA Form 21-526 (reporting onset of sleep apnea in 1973 - i.e., approximately two years after service separation).  The Veteran's later recollection that sleep apnea problems, including snoring, have occurred since service is inconsistent with his own, more contemporaneous prior statements denying respiratory problems at service separation and reporting post-service onset of sleep apnea symptoms, as well as the medical evidence at service separation showing no sleep apnea or symptoms related thereto.  

The Board further finds that the weight of the evidence is against finding that sleep apnea, which first manifested many years after service separation, is otherwise causally or etiologically related to service.  There is no competent medical evidence linking sleep apnea to service.  

Although the Veteran has asserted that sleep apnea is causally related to service, he is a lay person and does not have the requisite medical training or credentials to be able to render a competent medical opinion regarding the cause of his sleep apnea.  The etiology of the Veteran's sleep apnea is a complex medical etiological question dealing with the origin and progression of the respiratory system, and sleep apnea is a disorder diagnosed primarily on symptoms, clinical findings and physiological testing.  Thus, while the Veteran is competent to relate respiratory symptoms that he experienced at any time, he is not competent to opine on whether there is a link between sleep apnea, symptoms of which were manifested several years after service, and active service because such a medical opinion requires specific medical knowledge and training.  For these reasons, the Veteran's unsupported lay opinion is of no probative value.    

Thus, the weight of the evidence is against a finding that sleep apnea was incurred in or was otherwise caused by active service.  In consideration of the foregoing, the 

Board finds that a preponderance of the lay and medical evidence that is of record weighs against the appeal of service connection for sleep apnea and, consequently, the appeal must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, reopening of service connection for a psychiatric disorder, to include PTSD and a mood disorder, is granted.

Service connection for a psychiatric disorder, to include PTSD and a mood disorder, is denied.  

Service connection for a bilateral knee disability is denied.  

Service connection for sleep apnea is denied.  



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


